929 F.2d 700
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul D. BROWNING, Petitioner-Appellant,v.Al C. PARKE;  Frederic Cowan, Attorney General, Respondents-Appellees.
No. 90-6464.
United States Court of Appeals, Sixth Circuit.
April 8, 1991.

W.D.Ky., 90-00035, Johnstone C.V.
W.D.Ky.
AFFIRMED.
Before BOYCE F. MARTIN, Jr. and RALPH B. GUY, Jr., Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Paul Browning, a Kentucky inmate, filed a habeas corpus action under 28 U.S.C. Sec. 2254 in which he challenged the constitutionality of 1986 convictions for wanton endangerment.  The case was referred to a magistrate who recommended that the petition be dismissed.  The district court adopted the recommendation, over Browning's objections, and this appeal followed.  The parties have briefed the issues, Browning proceeding without counsel.


3
Upon consideration, we find the district court properly decided that habeas corpus relief should not issue.  The convictions are supported by the quantum of evidence set forth in Jackson v. Virginia, 443 U.S. 307, 319 (1979).  The remaining claims are meritless.


4
Accordingly, for the reasons set forth in the magistrate's report and recommendation entered on September 19, 1990, and adopted by order of October 10, 1990, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.